UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                           Plaintiff,
                                                                  ORDER
              - v. -
                                                              19 Cr. 789 (PGG)
 STEPHANIE PASCAL,
      a/k/a “Steph,”
      a/k/a “P5,”

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              Defendant Stephanie Pascal’s sentencing will take place on November 9, 2021 at

10:00 a.m. in Courtroom 705 of the Thurgood Marshall Courthouse, 40 Foley Square, New

York, New York. Any submissions on behalf of Defendant Pascal are due by October 19, 2021.

The Government’s submission is due by October 26, 2021.

              The Probation Department is directed to prepare a presentence investigation

report for Defendant Pascal.


Dated: New York, New York
       June 30, 2021




                                              1
